Citation Nr: 0117195	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a stomach disorder 
claimed as ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel   


INTRODUCTION

The veteran had active military service from September 1975 
to September 1978.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

In January 2000, the veteran requested a Board hearing at the 
local VARO before a Member of the Board, with a handwritten 
annotation for a Board "video conference hearing".  A VA 
letter dated in March 2000 acknowledged the veteran's request 
for a video conference hearing.  The veteran was informed 
that it might be two years before his video conference 
hearing.  In January 2001, the veteran requested an expedited 
appeal due to hardship.  It appears that the RO accepted the 
veteran's statement as a request for an expedited hearing and 
withdrawal of the request for a video conference hearing.  In 
March 2001, the RO notified the veteran of a Travel Board 
hearing scheduled for April 2001.  The veteran, accompanied 
by his representative, presented testimony before the 
undersigned Member of the Board at the RO in April 2001.  

In January 2001, the veteran submitted a statement that 
raises the claims of entitlement to service connection for 
mental illness and physical disorders.  The veteran submitted 
a statement of contentions during the April 2001 hearing.  
The veteran asserts that service connection is warranted for 
multiple conditions to include high blood pressure; 
nosebleeds; dizziness; and numbness in the arms, neck, and 
hands. These claims have not yet been considered by the RO 
and are referred to the RO for adjudication.  See Kandik v. 
Brown, 9 Vet. App. 434 (1996); Hanson v. Brown, 9 Vet. App. 
29 (1996).  Where a claim has not yet been addressed by the 
RO, it is not in appellate status, and the Board must refer, 
rather than remand, the claim.  See Godfrey v. Brown, 7 Vet. 
App. 398, 409 (1995).   



REMAND

The recently enacted Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter, 
"VCAA") has eliminated the requirement for a well-grounded 
claim, enhanced VA's duty to assist a veteran in developing 
the facts pertinent to his claim and expanded VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See VCAA, § 3(a) (to be 
codified as amended at 38 U.S.C. § 5103A); Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 104 (2000).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See VCAA § 7; Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

At the outset, in October 1999, the RO denied service 
connection for a low back condition and colon cancer as not 
well-grounded.  In November 1999, the veteran filed the 
following statement:

I, [redacted], disagree with the decision 
of my disability determination abdominal 
back problems continuously and 
accompanied with stomach ulcers . . . .

Based on a preliminary review of the evidence of record, this 
statement is construed as a timely filed notice of 
disagreement as to the issue of service connection for a low 
back disorder and colon cancer, subsequently clarified as a 
claim of entitlement to service connection for stomach 
ulcers.  A preliminary review of the record reveals that the 
veteran perfected the appeal as to the low back disorder and 
continued to assert entitlement to the stomach disorder.  See 
Transcript of Travel Board Hearing, pages 2, 11.

Since the claim for colon cancer, subsequently clarified to 
be a claim for stomach ulcers, has been placed in appellate 
status by the filing of a notice of disagreement, case law 
provides that the Board must remand the claim to the RO for 
preparation of a statement of the case containing the laws 
and regulations governing this issue, and taking into 
consideration any changes in the law since the issuance of 
the October 1999 rating decision.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 19.26 (2000); see also Manlincon v. 
West, 12 Vet. App. 238, 240 (1999).  Accordingly, the issue 
is remanded to the RO for the issuance of a statement of the 
case and any further development as may be necessary 
regarding the denial of the claim for a stomach condition 
claimed as ulcers. 

The remanding of this issue (i.e., entitlement to service 
connection for a stomach condition claimed as ulcers) must 
not be read as an acceptance of jurisdiction over the same by 
the Board.  Under these circumstances, the appeal should be 
returned to the Board following the issuance of the statement 
of the case only if it is perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).  

Next, the veteran claims that a low back disability was 
incurred during his active military service, and that the 
symptoms continue.  He asserts that, while working in the 
consolidated mail room and distribution center in Germany in 
1977, he "ruptured" his back.  He believes the onset of 
pain was in May/ June 1977.  He testified that he initially 
sustained a pop.  He was given pain medications, heat pads, 
muscle relaxers, a X-ray, and a limited duty profile.  He 
asserts that he was initially evaluated at the U.S. Army 
Hospital in Augsburg, Germany, in 1977.  Thereafter, he was 
evaluated at the unit infirmary (i.e., Sheridan Concern) and 
the outpatient clinic of the [main] hospital.  The Board 
observes that the veteran, as a lay person is competent to 
relate his symptoms, see Layno v. Brown, 6 Vet. App. 465, 469 
(1994), but he is not competent to make a medical diagnosis 
or to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A review of the service medical records reflects that in 
November 1997, the veteran was evaluated for low back pain.  
The physical examination revealed moderate spasm of the right 
paralumbar muscle.  The Board observes that the entry also 
reflects urinalysis and urine culture.  The veteran claims 
receiving treatment at the (unit infirmary/ dispensary) for 
the period from November 1997 to August 1978.  Those records 
have not been associated with the claims file.  

The veteran testified that he received treatment for his back 
at the VA Medical Center after separating from service in 
1978.  The evidence of record does not demonstrate a request 
for VA treatment records prior to 1997.  As a matter of fact, 
a February 1999 VA Form 2507 request reflects that the 
veteran had historical data on the 680 Legacy system.  Based 
on the above, the Board is of the opinion that any 
outstanding VA treatment records should be associated with 
the claims folder prior to disposition since these records 
may demonstrate continuity of symptomatology.  

The February 1999 VA spine examination reflects that there 
were no medical records available and the veteran was not a 
reliable historian.  The diagnosis was chronic and recurrent 
mild to moderate low back pain, more of a mechanical 
myofascial pain syndrome, currently with no evidence of 
neuromuscular deficits in the lower extremities.  Functional 
impairment was determined to be mild to moderate, depending 
on the pain.  The prevailing law and regulations provide that 
a nexus opinion is required to establish service connection.  

38 C.F.R. § 3.303(b) provides that chronic disease shown in 
service or within the applicable presumptive period under 38 
C.F.R. § 3.307 permits a finding of service connectio; 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  See Cartright 
v. Derwinski, 2 Vet. App. 24 (1991); Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303(d).  In light of the regulations 
governing the development of this claim, the evidence of back 
trauma in service, and the diagnosis of chronic and recurrent 
mild to moderate low back pain, the report of VA examination 
must be amended or a new examination performed to reflect a 
review of the service medical records and any other records, 
and to provide an opinion regarding service incurrence.  See 
38 C.F.R. § 4.70 (2000); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (the evaluation of the claimed disability will be 
a fully informed one).

In the event a new examination is necessary, the veteran is 
hereby advised that it is important that he report for, and 
cooperate with any scheduled examination.  See, e.g., 38 
C.F.R. § 3.655.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
have been completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
completed. 

2. The RO should furnish the veteran and his 
representative a statement of the case on 
the issue of entitlement to service 
connection for stomach condition claimed 
as ulcers.  In addition, the veteran and 
his representative should be informed that 
this claim will be returned to the Board 
only if the appeal as to this issue is 
completed, by the filing of a timely 
substantive appeal.  

3. The RO should make another request to the 
service department for the veteran's 
service medical records for the period 
from May 1977 to August 1978.  In 
particular, the RO should request these 
records from the unit infirmary/dispensary 
- Sheridan Concern, Augsburg, Germany, as 
well as from the U.S. Army Hospital in 
Augsburg, Germany, NY APO 09178.  The 
veteran was assigned to SVC CO, USAFS 
Augsburg, APO NY 09458.  The RO should 
request sick call and morning reports.  

4. The RO should associate with the claims 
file all VA inpatient and outpatient 
treatment records for the period from 1978 
to the present which are located at the VA 
Medical Center at Montgomery, Alabama, 
that are not already of record. 

5. After the above requested development has 
been completed to the extent possible, the 
RO should request that Dr. V.V., if 
possible, amend the February 1999 VA 
examination based on a review of the 
claims file and any additional evidence 
obtained pursuant to this Remand, to 
provide an opinion as to whether it is at 
least as likely as not that the present 
low back disorder had its onset in 
service.  

6. If obtaining a supplemental opinion is not 
feasible, the RO must afford the veteran a 
VA spine examination. The purpose of the 
examination is to determine the etiology 
of any low back condition present.  The 
claims file, including a copy of this 
remand, should be made available to and be 
reviewed by the examiner(s), and its 
receipt and review should be acknowledged 
in the examination report.  

a.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, a bone scan, 
or magnetic resonance imaging  (MRI), 
that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any 
testing prior to completion of the 
report.   

b.  Based upon the review of the 
claims folder, to include the service 
medical records and a thorough 
examination of the spine, the VA 
examiner should provide a diagnosis 
for any pathology found.  
Specifically, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that the 
present low back condition had its 
onset in service.  The examiner 
should provide the complete rationale 
for his/her opinion.

7. The RO should then review the claims file 
to ensure that all of the required notices 
have been sent to the veteran, that all 
available evidence designated by the 
veteran has been obtained, that the 
veteran has been notified of any evidence 
that could not be obtained, and that all 
of the above requested development has 
been completed.  In particular, the RO 
should ensure that the requested 
examination and opinions are in complete 
compliance with the directives of this 
remand and, if they are not, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

8. The RO should adjudicate the substantive 
merits of the claim of entitlement to 
service connection for a low back 
disorder.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations not 
previously considered and pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


